   
 

Li

 

ae PO eras

—
Case 1:18-cv-10836-PGG Docunient 84
he

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

  
   

 

 
 

 

 

 

Martin S. Gottesfeld, pro se, :
Plaintiff BE
7 against - : 18-ev-10836-BGG~GWG,.
Hugh J.:Hutwitz, et al, : AS Sage oie oh a!
‘Defendants

MOTION FOR EXTENSION. OF TIME TO FILE

Plaintiff Martin S. Gottesfeld (herein "plaintiff"), acting pro se,
hereby moves” The Honorable Court for an extension of time to file his
opposition to the defendants’ motion to dismiss (D.E. 51). The plaintiff's
opposition is currently due on October 15th, 2019 (please see .D.E. 73 at 1).
The plaintiff now believes he:could mail (and therefore file pursuant to the
prison-mailbox rule of Houston v. Lack, 487 US 266 (1988)) his opposition on
or before Tuesday, October 29th, 2019.

In support of this motion, the plaintiff herewith provides and moves The:

Honorable Court to take notice, pursuant to Fed. R. Fvid. 201(c)(2), of

 

Exhibit 1, Declaration of Martin S. Gottesfeld, October 2nd, 2019, 2 pages;
and Exhibit 2, written request of Martin S. Gottesfeld to FBOP FCI Terre Haute
CMU unit team regarding commissary closure, Sunday, August 25th, 2019, 1 page.
Respectfully mailed on Wednesday, October 2nd, 2019 (and filed thereat
pursuant to Houston _v. Lack, 487 US: 266 (1988)) in an envelope bearing
sufficient pre-paid first-class U.S. postage affixed and U.S. Postal Service

tracking number 9114 9023 0722 4072 3901 86, handed to Ms. J. Wheeler of the
FCI Terre Haute CMU unit team in her official capacity as an agent for the

defendants,

by?

 

Martin "S. Gottesfeld, pro se
Reg. Now: 12982-104

Federal Correctional Institution
P.Q. Box 33

Terre Haute, IN 47808

  

- Page 1 of 2 -
sinful

- i a
Case 1:18-cv-10836-PGG Document 81 Filed 10/15/19 Page 2 of 6

CERTIFICATE OF SERVICE
I, Martin S. Gottesfeld, hereby certify that on Wednesday, October 2nd,
2019, I mailed a copy of the foregoing document to counsel for the defendants
in the above-captioned case by handing such copy in an envelope bearing
sufficient pre-paid first-class U.S. postage affixed to Ms. J. Wheeler of the

FCI Terre Haute CMU unit team for mailing in her official capacity as an agent

for the defendants.

Wk Pb

Martin S. Gottesfeld, pro Se

- Page 2 of 2 -
Jslanderde } 4 dinbh i, bi Li

 

( —_ Cas 1:18-cv-10836-PGG Document 81 Filed 10/15/19 Page 3 of 6
Exit

Declaration of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, do hereby affirm that the following is true and
accurate to the best of my knowledge, information, and belief on this 2nd day
of October, 2019, and I declare under penalty-of perjury pursuant to 28 U.S.C.
§ 1746 ‘that the following is true and correct: —

1. My name is Martin S. Gottesfeld and I am the sole plaintiff in the
case of 18-cv-10836-PGG-GWG pending before The Honorable U.S. District Court *
for The Southern District of New York (hereafter "the case").

2. Since I filed my last motion for an extension of time to oppose the
defendants’ motion to dismiss the case on Monday, August 5th, 2019 (D.E. 67),
the commissary at the FCI Terre Haute upon which I rely for my typing supplies
and postage was closed for two (2) weeks.

3. I submitted a written request before the closure specifically citing
my need to continue litigating the case, along with other matters, ahead of
the commissary closure and asked for permission to buy extra typing supplies
ahead of the commissary closure so that I could continue litigating.

4. My unit team approved an extra quantity of twenty (20) fifty-five (55)
cent forever stamps, half of what I would have ordinarily purchased during the
two-(2)-week closure, and referred the remainder of my request for typing
supplies to the FCI Terre Haute commissary department, which denied the
remainder of my request in its entirety.

5. In the time since I filed my last motion for an extension of time to
oppose the defendants’ motion to dismiss, I have also had to file the
following:

* Six (6) timé-sensitive BP-11s, bearing U:S. Postal Service (USPS)
tracking numbers:

- 9114 9023 0722 4072 3908 96 - 9114 9023 0722 4072 3908 03
+ 9114 9023 0722 4072 3908 65 - 9114 9023 0722 4072 3901 93
+ 9114 9023 0722 4072 3908 41 - 9114 9023 0722 4291 7995 48

. One (1) time-sensitive BP-10, bearing USPS tracking number: 9114 9023
0722 4293 0879 33

* Two (2) time-sensitive Form 95s, bearing USPS tracking numbers:
* 9114 9023 0722 4293 0882 68 ¢ 9114 9023 0722 4293 0882 82

* One (1) urgent letter to the Office of the Inspector General (OIG)
for the U.S. Department of Justice regarding a matter of potential life-or-
death, bearing USPS tracking number: 9114 9023 0722 4293 0880 39.

* One (1) time-sensitive notification of a qui tam action, bearing USPS
tracking number: 9114 9023 0722 4293 0883 12.

* One (1) time-sensitive declaration in support of appointment of
counsel for an inmate survivor of decades of institutionalized FBOP abuse,
bearing USPS tracking number: 9114 9023 0722 4293 0884 42.

* Two (2) time-sensitive supplemental preliminary replies with The
Massachusetts Middlesex County Superior Court regarding the denial of the
services of a notary public here at the FCI Terre Haute CMU, bearing USPS
tracking numbers:

* 9114 9023 0722 4293 0880 53 * 9114 9023 0722 4072 3901 55

. « Seven (7). other time-sensitive filings inthe instant case, .bearing

~ Page 1 of 2 -
Leiedal

L dl. U a
Case 1:18-cv-10836-PGG Document 81 Filed 10/15/19 Page 4 of 6

USPS tracking numbers:

* 9114 9023 0722 4293 0883 05 * 9114 9023 0722 4072 3908 10
* 9114 9023 0722 4293 0884 66 * 9114 9023 0722 4072 3908 27
* 9114 9023 0722 4072 3901 79 * 9114 9023 0722 4072 3908 89

9114 9023 0722 4072 3908 58

* Five (5) time-sensitive pieces of privileged legal mail, bearing USPS
tracking numbers:
* 9114 9023 0722 4293 0884 80 * 9114 9023 0722 4291 7995 24
* 9114 9023 0722 4293 0880 77 * 9114 9023 0722 4291 7996 54
* 9114 9023 0722 4072 3908 34

* Three (3) time-sensitive BP-9s
* Three (3) time-sensitive BP-8s

* Eleven (11) time-sensitive written requests for USPS tracking
information in order to try to infer if the above reached their destinations
in a timely manner (I note that notice of delivery does not in itself signify
that items were delivered intact).

* And Fourteen (14). other time-sensitive: written requests’ regarding a
variety of matters, most of which affect my ability to litigate and/or the
preservation of my rights.

6. My unit was locked down for a planned electrical power outage from
8:00 A.M. Tuesday, September 17th, 2019, until’8:00 A.M. Thursday, September
19th, 2019, and during this time the electronic law library and electronic
typewriters were entirely unavailable. While I was able to do some
journalistic writing in my cell, I was unable to research legal issues, send
or receive mail, and type copy for the case and this set me further behind
schedule.

7. As a proximate result of the above I am at least two (2) weeks behind
schedule filing my opposition to the defendants’ motion to dismiss the case.

8. I have made steady progress, however , despite the above, towards
completing my opposition to the defendants’ motion to dismiss the case in all
aspects save one (1): The lack of access to relevant New York state rules,
regulations, statutes, and state-Constitutional text specifically regarding
patients’ rights and: state-guaranteed' civil rights.

9. I am mailing this filing pursuant to Houston v. Lack, 487 US 266
1988) in an envelope bearing sufficient pre-paid First-class U.S. postage
affixed and U.S. Postal Service tracking number: 9114 9023 0722 4072 3901 86,
handed to Ms. J. Wheeler of the FCI Terre Haute CMU unit team in her official
capacity as an agent for the defendants in the case on. Wednesday, October 2nd,
2019, or the next possible opportunity since I can only post mail during mail’
call for the unit and there is no freestanding “prison mailbox" for the CMU.

 

I declare and certify under penalty of perjury under the laws of the
United States of America that the foregoing is true and correct. Executed on
Wednesday, October 2nd, 2019.

CQ 6—

by: Martin S. Cottesteld

 

- Page 2 of 2 -
- \\ <Qase 1518-cv-10836-PGG Document 81 Filed 10/15/19 Page 5 of 6
. YX We) \

To: CMU Unit Team

From: Martin S. Gottesfeld (Reg. No.: 12982-104)

Date: Sunday, August 25th, 2019

Subject: Extra commissary stationery ahead of Sept. 16-29th closure?

Salutations Unit Team,

On Friday, a bulletin appeared notifying the inmate population that
commissary will be closed from Monday, September 16th through Sunday,
September 29th.

So that I can be prepared to continue litigating my direct appeal in the
First Circuit (case numbers 19-1107 and others), my pending civil suit in
Massachusetts Superior Court for Middlesex County (1881CV03461), my pending
‘Civil suit in The Southern District of New York (18-cv-10836-PGG), my motion
to intervene in a civil case in The District of Colorado (18-cv-02328), and
other pending court actions, as well as to continue my pursuit of FBOP
administrative remedy procedures, may I please order the following extra
supplies from commissary during the first two (2) weekly cycles in September?

* A total of six (6) extra copy cards to offset the six (6) copy cards I
would normally order during the closure;

* A total of two (2) extra typewriter ribbons to offset the two (2) I
would normally order during the ‘closure;

* A total of two (2). extra typewriter erasing ribbons to offset the two «
(2) I would normally order during the closure;

* A total of twenty (20) extra manila envelopes to offset the twenty (20)
IT would normally order during the closure; and

* A total of $62 of extra stamps to offset the $22 of stamps that I would
normally order during the closure plus anwther $40 to avoid:an».additional. such
request in the future and duplicative effort by all involved;

anks for your consideration,

 
 

Martin S. Gottesfeld

 

- Page 1 of 1 -
- Gottesfeld Case 1:48- cv-10836- PGG. Document 81 Filed 10/15/19 Pa

: 12982-1046
Correctional Institution

33
ute, IW 47808

l | || H j fer TORK, MW 10007
= - ySedt Aaties

23 0722 4072 X23 C722 4072 3001 8S

 

 
